Citation Nr: 1243194	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-10 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for psoriatic arthritis, claimed as secondary to service-connected psoriasis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1958 to June 1962, from April 1964 to August 1969, and from October 1979 to August 1993.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of October 2006 and January 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Procedural history

In June 2006, the Veteran filed a service-connection claim for psoriatic arthritis due to his service-connected psoriasis disability.  The RO denied this claim in the above-referenced October 2006 rating decision.  The Veteran subsequently appeared for a VA examination in November 2006, and the RO issued a second rating decision denying the Veteran's claim in January 2007.  The Veteran filed a timely notice of disagreement, and perfected an appeal as to this issue.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the St. Petersburg RO in August 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

At the August 2010 hearing, the Veteran submitted additional medical evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2012). 


FINDING OF FACT

The evidence of record favors a finding that a relationship exists between the Veteran's multi-joint arthritis disability and his service-connected psoriasis.


CONCLUSION OF LAW

A multi-joint arthritis disability, namely psoriatic arthritis, was caused or aggravated by his service-connected psoriasis.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

A VCAA notice letters was sent to the Veteran regarding his arthritis claim in August 2006.  The Board need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA, or with any of the Board's prior remand instructions, has essentially been rendered moot by the Board's full grant of the benefit sought on appeal.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has retained the services of a representative, and testified before the undersigned at an August 2010 hearing. 

Legal criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002);     38 C.F.R.  § 3.303 (2012).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.            See 38 C.F.R. § 3.310(a) (2012); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran claims entitlement to service connection for psoriatic arthritis.  The Board need not discuss whether service connection is warranted on a direct basis in this case as it is awarding benefits as secondary to the Veteran's service-connected psoriasis disability.

The Board initially notes that that it is undisputed that the Veteran has current arthritis disabilities affecting multiple joints, to include the hands, hips, knees, feet and along the axial skeleton.  See, e.g., the November 2006 VA examiner's report, page 4 [noting arthritis of the hands, hips and knees]; see also the April 1, 2007 letter from Dr. G.M. [indicating arthritis of the axial skeleton, hands and feet].  In addition, it is also undisputed that the Veteran has been awarded service connection for psoriasis.  See the RO's May 1994 rating decision.  As such, Wallin elements (1) and (2) are indeed satisfied.  

With respect crucial Wallin element (3), nexus or relationship, there are conflicting medical opinions of record addressing the relationship, if any, between the Veteran's current arthritis disability and his service-connected psoriasis.  

The Veteran has submitted medical opinions that support a finding that his arthritis disability is indeed psoriatic arthritis, caused by his service-connected psoriasis, from both his rheumatologist, Dr. G.M., and his dermatologist, Dr. M.J.R.  In a statement dated in August 2006, Dr. G.M. pertinently noted that the Veteran had been under his care since August 2005 for "psoriatic associated arthritis," which reached a chronic severe state requiring injectable biologic medication every three days.  Dr. G.M. specifically noted the Veteran's complaints of chronic pains in his lower back, hips and knees.  See the August 14, 2006 letter of Dr. G.M.  Subsequently, in an October 2006 letter, Dr. M.J.R. indicated that the Veteran had sought care from him for the past ten years, with a long standing history of "psoriasis as well as psoriatic arthritis."  See the October 4, 2006 letter of Dr. M.J.R. 

Following the submission of these medical opinions, the Veteran appeared for a VA joints examination in November 2006.  Upon review of the Veteran's medical history and after examination of the Veteran's x-rays, the November 2006 VA examiner indicated that he could not relate the Veteran's bilateral hip, knee and hand arthritis to his psoriasis of the skin "without the resort to speculation with the currently available information . . . ."   See the November 2006 VA examiner's report, page 4.  By way of rationale, the examiner explained earlier in the examination report that the x-rays he reviewed did not demonstrate some of the typical characteristics of psoriatic arthritis such as "pencil-in-cup deformity or paramarginal erosions."  As such, he could not confirm whether the Veteran's arthritis was in fact psoriatic in origin, or simply constituted degenerative changes that would be common in someone the Veteran's age.  See id., page 3. 

In January 2008, the Veteran submitted a second letter from his rheumatologist, Dr. G.M., who again asserted that the Veteran has "definite Psoriatic associated arthritis."  Dr. G.M. specifically addressed the above-referenced findings of the November 2006 VA examiner, indicating that that he read the "generalist assessment and agree that there are no definitive x-ray findings [of psoriatic arthritis], however this is often the case.  I feel the clinical combination of the skin psoriasis and arthritis of the axial skeletal, hands and feet are more than sufficient to make this diagnosis."  See the April 1, 2007 letter from Dr. G.M., received by the RO in January 2008.  In a subsequent letter, Dr. G.M. directly stated that the Veteran's "psoriatic arthritis condition is 'more likely than not 50/50' related to, or [the] result of, his current service connected psoriases condition."   See the August 10, 2010 letter from Dr. G.M.

The Board finds Dr. G.M.'s and Dr. M.J.R.'s nexus opinions linking the Veteran's current arthritis disability to his psoriasis to be persuasive, and of more probative value than the November 2006 VA examiner's inconclusive nexus opinion addressing the etiology of the Veteran's arthritis.  Although the Court has declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor [see Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471- 73 (1993)], the fact that a veteran has received regular treatment from a physician is certainly a consideration in determining the credibility, and in turn, probative value of that physician's opinions and conclusions.  

In this case, Dr. G.M., a rheumatologist, and Dr. M.J.R., a dermatologist have treated the Veteran for his service-connected psoriasis and psoriatic arthritis for many years, and clearly have an intimate knowledge of the Veteran's health history.  According to the medical treatise evidence submitted by the Veteran, both doctors are indeed qualified to diagnose psoriatic arthritis, and both have specifically linked such disability to the Veteran's service-connected psoriasis.  See the Internet printout entitled "Psoriatic Arthritis," page 22 [noting that psoriatic arthritis can be diagnosed by "either a rheumatologist or dermatologist"].  Crucially, Dr. G.M. specifically addressed the November 2006 VA examiner's concerns about failing to see typical signs of psoriatic arthritis on x-ray in his April 2007 letter, in essence noting that such signs are not always shown, and that psoriatic arthritis may still be diagnosed in their absence based upon consideration of this Veteran's disability picture as a whole.  

The Board adds that Dr. G.M.'s and Dr. M.J.R.'s findings also have support in the record, as the Veteran's other private and VA treatment records also document an ongoing history of psoriatic arthritis.  See, e.g., December 6, 2007 Rheumatology Evaluation by Dr. R.K.M. [noting a "history of underlying psoriatic arthritis, with treatment with methotrexate]; see also the Veteran's February 5, 2008 VA Physician Note [indicating stable psoriatic arthritis, requiring follow up with the Veteran's rheumatologist].

The Board accordingly finds the conclusions of Dr. G.M. and Dr. M.J.R. highly probative in this case.  After reviewing the record, the Board finds that the probative evidence favors a finding that the Veteran's current multi-joint arthritis disability is in fact psoriatic arthritis, caused by his service-connected psoriasis disability.  Wallin element (3), and therefore all elements are satisfied, and the benefit sought on appeal is allowed.


ORDER

Service connection for psoriatic arthritis is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


